 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Reynalda Lopez-Osuna,                           No. CV-20-00909-PHX-SMB
10                     Plaintiff,                        ORDER
11       v.
12       City of Phoenix, et al.,
13                     Defendants.
14
15                                      NOTICE TO PARTIES

16
17   This Court adheres to Section D of the ECF Administrative Policies & Procedures Manual,

18   specifically pages 8 & 9. Any motions, responses or replies filed for which a courtesy copy

19   is not delivered to the Court, as required 1, will be stricken and not considered.
20             Dated this 12th day of May, 2020.

21
22
23
24
25
26
27
28
     1
         All motions exceeding 10 pages in length, including exhibits and attachments.
